UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6740


WILLIAM LEE ANDERSON, II,

                Petitioner – Appellant,

          v.

DIRECTOR OF VDOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:14-cv-00202-JPJ-RSB)


Submitted:   October 2, 2014                 Decided:   October 10, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Anderson, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Lee Anderson, II, seeks to appeal the district

court’s    order     denying      relief    on    his      28    U.S.C.      § 2254    (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of   appealability.             28    U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial    showing            of    the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,          537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Anderson has not made the requisite showing.                                Moreover,

Anderson’s informal brief fails to address the district court’s

reasons for denying relief, so he has waived appellate review.

4th    Cir.   R.    34(b).        Accordingly,        we    deny       a    certificate     of

appealability, deny leave to proceed in forma pauperis, deny

                                            2
Anderson’s motion to amend, and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                  DISMISSED




                                     3